—Order, Supreme Court, New York County (Kibbie Payne, J.), entered July 9, 1999, which denied defendant Bessie Rivera’s motion for summary judgment dismissing the complaint and cross claim against her, unanimously affirmed, without costs.
The right afforded a landowner to utilize an abutting sidewalk temporarily for the placement of garbage awaiting collection is not an absolute right to obstruct the sidewalk in derogation of the rights of pedestrians (see, Fleischer v White Rose Food Corp., 152 AD2d 489). Accordingly, in view of the factual questions raised as to whether defendant-appellant placed her garbage on the street in a reasonably safe manner insofar as passing pedestrians were concerned and as to whether, if she did not, such negligence was a proximate cause *110of plaintiffs injury, summary judgment was properly denied. Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.